NOT FOR PUBLICATION                           FILED
                                                                         AUG 11 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFREDO GARCIA,                                 No. 19-15271

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04569-DJH

 v.
                                                MEMORANDUM*
CORIZON HEALTH, INC.,

                Defendant-Appellee,

and

DONNA MENDOZA; et al.,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Arizona state prisoner Alfredo Garcia appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious dental needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment for defendant Corizon

Health, Inc. (“Corizon”) because Garcia failed to raise a genuine dispute of

material fact as to whether Corizon’s policy or custom caused him to suffer a

constitutional injury. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th

Cir. 2012) (a private entity is liable under § 1983 only if the entity acted under

color of state law and the constitutional violation was caused by the entity’s

official policy or custom); Toguchi, 391 F.3d at 1060-61 (a prison official acts with

deliberate indifference only if he or she knows of and disregards a risk to the

prisoner’s health; medical malpractice, negligence or difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion by denying Garcia’s untimely

motion for leave to amend his complaint because Garcia did not demonstrate good

cause. See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir.

1992) (setting forth the standard of review and explaining that a party seeking

leave to amend the pleadings after the date specified in the scheduling order must

show diligence in seeking the amendment to satisfy the “good cause” standard).



                                           2                                     19-15271
      We reject as unsupported by the record Garcia’s contention that the district

court failed to construe his pleadings liberally.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Garcia’s request for judicial notice of district court case law (Docket Entry

No. 18) is denied as unnecessary.

      AFFIRMED.




                                           3                                  19-15271